Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the "Agreement"), is effective as of the 4th day of
February 2020, by and between Teligent, Inc., having an address at 105 Lincoln
Avenue, Buena, New Jersey 08310 (the "Company") and Tim Sawyer, having an
address at 31 Emerson Road, Larchmont, New York 10538 (the "Executive"). The
Company and the Executive are collectively referred to hereinafter as the
"Parties".

 

RECITALS:

 

WHEREAS, the Company desires to employ the Executive on the terms and subject to
the conditions set forth herein, and Executive is willing to accept such
employment of the terms and conditions; and

 

WHEREAS, by virtue of such employment, Executive will have access to Proprietary
Information of the Company and its subsidiaries and affiliates (the "Teligent
Companies"); and

 

WHEREAS, Executive acknowledges and agrees that the Company (on behalf of itself
and the Teligent Companies) has a reasonable, necessary and legitimate business
interest in protecting its own and the Teligent Companies' Proprietary
Information, client accounts, relationships with prospective clients, goodwill
and ongoing business, and that the terms and conditions set forth are reasonable
and, necessary in order to protect these legitimate business interests.

 

NOW THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained herein, and for other good and valuable consideration,
the receipt and adequacy of which are conclusively acknowledged, the Parties,
intending to become legally bound, agree as follows:

 

AGREEMENT

 

1. DEFINITIONS

 

1.1. Specific Definitions. Capitalized terms not defined elsewhere herein shall
have the following meanings ascribed to them:

 

"Person" means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
limited liability company, or a governmental entity (or any department, agency,
or political subdivision thereof).

  

2. POSITION, RESPONSIBILITIES AND TERM

 

2.1. Executive's Position. On the terms and subject to the conditions set forth
in this Agreement, the Company shall employ Executive to serve as an officer of
the Company and as President and Chief Executive Officer of the Company. The
Executive shall report directly to the Company's Board of Directors (the
"Board"). Executive shall perform such services in the Company's offices in
Buena, New Jersey or such other location or locations as the Executive and the
Board shall agree; provided, however, that Executive will be required to travel
from time to time for business purposes.

 

2.2. Executive's Responsibilities. The Executive shall perform all duties
customarily attendant to the position and shall perform such services and duties
commensurate with such position as may from time to time be reasonably
prescribed by the Board.

 



1

 

 

2.3. No Conflicts of Interest. Executive further agrees that throughout the
period of his employment hereunder, he will not perform any activities or
services, or accept such other employment which would be inconsistent with this
Agreement, the employment relationship between the Parties, or would interfere
with or present a conflict of interest concerning Executive's employment with
the Company; provided, that Executive shall be permitted to serve on the boards
of directors of such other companies as the Board shall approve and that
Executive may make personal investments and may act as a director and engage in
other activities for any charitable, educational, or other nonprofit
institution, as long as such investments and activities do not materially
interfere with the performance of Executive's duties hereunder. Executive agrees
to adhere to and comply with any and all business practices and requirements of
ethical conduct set forth in writing from time to time by the Company in its
employee manual or similar publication.

 

2.4. Term. This Agreement shall become effective on February 4, 2020 (the
"Effective Date") and will govern Executive's employment by the Company until
that employment ceases (such period of Executive's employment is herein referred
to as the "Term").

 

3. ACCEPTANCE

 

Executive hereby accepts such employment and agrees that throughout the Term,
Executive will devote his full business time, attention, knowledge and skills
faithfully, diligently and to the best of his ability, in the furtherance of the
business of the Teligent Companies.

 

4. COMPENSATION

 

4.1. Base Salary. The Executive shall receive an initial annual salary of Four
Hundred and Eighty Thousand ($480,000) Dollars (the "Base Salary") paid in
accordance with the Company's payroll practices, as in effect from time to time.
The Base Salary shall be reviewed on an annual basis by the Company and may be
increased (but not decreased) from time to time by the Company.

 

4.2. Benefits. In addition to such compensation, Executive shall be entitled to
the benefits which are afforded generally, from time to time to similarly
situated executive employees of the Teligent Companies. Notwithstanding the
foregoing, nothing contained in this Agreement shall require the Teligent
Companies to establish, maintain or continue any of the group benefits plans
already in existence or hereafter adopted for the employees of the Teligent
Companies, or restrict the right of the Teligent Companies to amend, modify or
terminate such group benefit plans in a manner which does not discriminate
against Executive as compared to other executive employees of Teligent
Companies.

 

4.3. Paid Time Off. Executive shall be entitled to 20 business days of paid time
off (consisting of vacation and personal days), and shall be entitled to sick
days and holidays as are provided in general to similarly situated employees of
the Teligent Companies, in accordance with usual practices and procedures. Paid
time off shall stop accruing once Executive has accumulated and not used the
number of days to which he is entitled to in a year.

 

4.4. Annual Performance Bonuses.

 

(a)   The Executive shall be eligible to receive an annual performance bonus
(the "Annual Bonus") for each calendar year during the Term (each a "Fiscal
Year"), which shall be paid in cash not later than 75 days after the end of such
Fiscal Year; provided, however, that the Executive must be employed by the
Company on December 31 of a Fiscal Year in order to be eligible for an Annual
Bonus under this Section 4.4 for such Fiscal Year.

 

(b)   The Executive's target Annual Bonus will be 85% of Executive's Base Salary
then in effect for each Fiscal Year (the “Target Bonus”). The actual amount of
the Annual Bonus with respect to the 2020 calendar year, and any subsequent
Fiscal Years, will be determined by the Board or the Compensation Committee of
the Board (the "Committee"), in their discretion, with reference to the
Executive's and the Employer's fulfillment of performance goals established by
the Committee with respect to the applicable Fiscal Year. For the avoidance of
doubt, Executive shall be entitled to an Annual Bonus with respect to the full
2020 Fiscal Year, without pro-ration.

 



2

 

 

4.5. Grants of Equity Awards.

 

(a) Equity Awards. As soon as practicable following the Effective Date of this
agreement and subject to the approval of the Board, Executive will receive the
following equity grant: a non-qualified option to purchase 1,500,000 shares of
the Company's Common stock, at an exercise price equal to the closing price of
the Company's Common Stock on the date of grant (the "Option Award"), as
memorialized in (and subject to the terms of) a form of option award agreement
provided by the Company (the “Option Award Agreement”). The Option Award is
intended to qualify as an “inducement grant” under the rules of the Nasdaq Stock
Market.

 

(b) Vesting. Except as otherwise set forth in Section 8 hereof and in the Option
Award Agreement, the shares subject to the Option Award shall become fully
vested over a period of four years as follows: one-fourth of the shares subject
to such award shall vest on each of the first, second, third and fourth
anniversaries of the Effective Date.

 

(c) Accelerated Vesting. Notwithstanding the foregoing, immediately prior to a
Change in Control (as defined in the Option Award Agreement), any shares that
then remain unvested will become vested, provided the Executive remains in
continuous service with the Company through the consummation of that Change in
Control.

 

5. EXPENSES

 

The Company shall reimburse Executive, in accordance with Company policy, for
all expenses reasonably and properly incurred by Executive in connection with
the performance of Executive's duties hereunder and the conduct of the business
of the Company, upon the submission to the Company (or its designee) of
appropriate vouchers therefor. In addition, the Company shall pay, directly to
Executive’s counsel within fifteen (15) days following submission of customary
supporting documentation, up to $5,000 in legal fees and expenses incurred in
connection with the review, negotiation and drafting of this Agreement, the
Option Award Agreement, and other related agreements and arrangements.

 

6. CONFIDENTIAL INFORMATION AND PROPERTY

 

6.1. Confidentiality. The Executive recognizes and acknowledges that the
Proprietary Information (as defined below) is a valuable, special and unique
asset of the business of the Company and its affiliates. As a result, both
during the Term and thereafter, the Executive will not, without the prior
written consent of the Company, for any reason divulge to any third-party or use
for his own benefit, or for any purpose other than the exclusive benefit of the
Company and its affiliates, any Proprietary Information. Notwithstanding the
foregoing, if the Executive is compelled to disclose Proprietary Information by
court order or other legal or regulatory process, to the extent permitted by
applicable law, he shall promptly so notify the Company so that it may seek a
protective order or other assurance that confidential treatment of such
Proprietary Information shall be afforded, and the Executive shall reasonably
cooperate with the Company and its affiliates in connection therewith. If the
Executive is so obligated by court order or other legal process to disclose
Proprietary Information it will disclose only the minimum amount of such
Proprietary Information as is necessary for the Executive to comply with such
court order or other legal process.

  

6.2. Property of the Company.

 

(a) Proprietary Information. All right, title and interest in and to Proprietary
Information will be and remain the sole and exclusive property of the Company
and its affiliates. The Executive will not remove from the Company's or its
affiliates offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company or its affiliates unless necessary or appropriate in the performance
of his duties to the Company and its affiliates. If the Executive removes such
materials or property in the performance of his duties, he will return such
materials or property promptly after the removal has served its purpose. The
Executive will not make, retain, remove and/or distribute any copies of any such
materials or property, or divulge to any third person the nature of and/or
contents of such materials or property, except to the extent necessary to
satisfy contractual obligations of the Company or its affiliates or to perform
his duties on behalf of the Company and its affiliates. Upon termination of the
Executive's employment with the Company, he will leave with the Company and its
affiliates or promptly return to the Company and its affiliates all originals
and copies of such materials or property then in his possession.

 



3

 

 

(b) Intellectual Property. The Executive agrees that all the Intellectual
Property (as defined below) will be considered "works made for hire" as that
term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that
all right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company and its affiliates. To the extent that any of
the Intellectual Property may not by law be considered a work made for hire, or
to the extent that, notwithstanding the foregoing, the Executive retains any
interest in the Intellectual Property, the Executive hereby irrevocably assigns
and transfers to the Company and its affiliates any and all right, title, or
interest that the Executive may now or in the future have in the Intellectual
Property under patent, copyright, trade secret, trademark or other law, in
perpetuity or for the longest period otherwise permitted by law, without the
necessity of further consideration. The Company and its affiliates will be
entitled to obtain and hold in its own name all copyrights, patents, trade
secrets, trademarks and other similar registrations with respect to such
Intellectual Property. The Executive further agrees to execute any and all
documents and provide any further cooperation or assistance reasonably required
by the Company, at the Company's expense, to perfect, maintain or otherwise
protect its rights in the Intellectual Property. If the Company or its
affiliates, as applicable, are unable after reasonable efforts to secure the
Executive's signature, cooperation or assistance in accordance with the
preceding sentence, whether because of the Executive's incapacity or any other
reason whatsoever, the Executive hereby designates and appoints the Company, the
appropriate affiliate, or their respective designee as the Executive's agent and
attorney-in-fact, to act on his behalf, to execute and file documents and to do
all other lawfully permitted acts necessary or desirable to perfect, maintain or
otherwise protect the Company's or its affiliates' rights in the Intellectual
Property. The Executive acknowledges and agrees that such appointment is coupled
with an interest and is therefore irrevocable.

 

For purposes of this Agreement, "Intellectual Property" means (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or (i)
similar intangible personal property which have been or are developed or created
in whole or in part by the Executive (1) at any time and at any place while the
Executive is employed by Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company or its affiliates, or (2) as a result of tasks assigned to the Executive
by the Company or its affiliates.

 

For purposes of this Agreement, "Proprietary Information" means any and all
proprietary information developed or acquired by the Company or any of its
subsidiaries or affiliates that has not been specifically authorized to be
disclosed. Such Proprietary Information shall include, but shall not be limited
to, the following items and information relating to the following items: (a) all
intellectual property and confidential or proprietary knowledge, information or
rights of the Company (including, without limitation, the Intellectual Property,
trade secrets, books and records, know-how, inventions, discoveries, processes
and systems, as well as any data and records pertaining thereto), (b) computer
codes and instructions, processing systems and techniques, inputs and outputs
(regardless of the media on which stored or located) and hardware and software
configurations, designs, architecture and interfaces, (c) business research,
studies, procedures and costs, (d) financial data, (e) distribution methods, (f)
marketing data, methods, plans and efforts, (g) the identities of actual and
prospective customers and suppliers, (h) the terms of contracts and agreements
with, the needs and requirements of, and the Company's or its affiliates' course
of dealing with, actual or prospective customers and suppliers, (i) personnel
information, (i) customer and vendor credit information, and (k) information
received from third parties subject to obligations of non-disclosure or non-use.
Failure by the Company or its affiliates to mark any of the Proprietary
Information as confidential or proprietary shall not affect its status as
Proprietary Information.

 



4

 

 

7. NON-SOLICITATION, NON-COMPETITION

 

Executive agrees that during the Term and for twelve (12) months following the
end of the Term, Executive will not, directly or indirectly, on behalf of
himself or any Person: (a) own any interest in, operate, join, control or
participate as a partner, shareholder, member, director, manager, officer, or
agent of, enter into the employment of, act as a consultant to, or perform any
services for any entity that is in competition with the Company; (b) solicit
business from any Person, or interfere with any relationship of the Company with
any Person, which is then, or was during the twelve month period preceding such
prohibited activity, a client of the Company; or (c) solicit the employment of,
or hire, any employee of the Company or otherwise induce any such employee to
leave the Company's employment or to breach an employment agreement therewith.

 

There shall be no restriction on the Executive’s post-employment activities
other than as expressly set forth in this Agreement.

 



8. TERMINATION

 

Either party may terminate the Executive's employment at any time for any
reason, provided that the Executive shall provide thirty (30) days advance
written notice of any such termination. Upon cessation of his employment with
the Company, the Executive will be entitled only to such compensation and
benefits as described in this Section 8.

 

8.1. Termination by the Company Without Cause or by Executive For Good Reason.
In the event the Company terminates Executive’s employment hereunder “without
Cause” or the Executive resigns his employment hereunder “for Good Reason”, the
Company shall (i) pay Executive his unpaid Base Salary, the per diem value of
any accrued but unpaid paid time off through the effective date of termination,
and any business expenses remaining unpaid on the effective date of the
termination for which Executive is entitled to be reimbursed under Section 5 of
this Agreement (the “Accrued Obligations”); (ii) pay Executive an amount per
month equal to one-twelfth of his Base Salary, such amount to be paid for the
period commencing on the date following the date of termination and ending on
the date which is twelve (12) months following the effective date of termination
and commencing on the first practicable payroll date following the date the
Release (as defined below) is effective; (iii) pay Executive any unpaid Annual
Bonus for the prior Fiscal Year, payable on the later of (x) such time as such
Annual Bonus would otherwise be paid in accordance with Section 4.4 hereto, or
(y) the first practical payroll date following the date the Release is
effective; (iv) pay Executive an amount equal to a pro-rata portion of the
Annual Bonus for the Fiscal Year in which the termination occurs based on actual
individual and Company performance, with such pro-ration to be determined based
on the number of days Executive is employed during the Fiscal Year in which
termination occurs, relative to 365 days, payable on the later of (x) such time
as such Annual Bonus would otherwise be paid in accordance with Section 4.4
hereto, or (y) the first practical payroll date following the date the Release
is effective; (v) pay, or reimburse Executive, for COBRA premiums for twelve
(12) months following termination (or, if earlier, the date Executive becomes
covered under the employee benefit plans of a subsequent employer); and (vi) to
the extent then unvested, cause to become vested a pro-rata portion of the
Option Award and all other equity and equity-based awards granted to the
Executive, which pro-rata portion is determined by multiplying the number of
shares underlying the Option Award and each other award granted to the Executive
by a fraction, the numerator of which is equal to the number of days that have
transpired between the Effective Date and the date of termination, and the
denominator of which is 1,460, provided, however, that without limiting any
other remedy available hereunder, all obligations described in this Section 8.1
shall immediately terminate upon a court of competent jurisdiction’s
determination that Executive has breached the provisions of Section 6 or 7
hereof.

 

For the purpose of this Agreement, "Cause" shall mean (i) commission of a
willful and material act of dishonesty in the course of Executive's duties
hereunder, (ii) conviction by a court of competent jurisdiction of a crime
constituting a felony or conviction in respect of any act involving fraud,
dishonesty or moral turpitude, (iii) Executive's performance under the influence
of controlled substances, or continued habitual intoxication, during working
hours, after the Company shall have provided written notice to Executive and
given Executive 30 days within which to commence rehabilitation with respect
thereto, and Executive shall have failed to commence such rehabilitation or
continued to perform under the influence after such rehabilitation, (iv)
frequent or extended, and unjustifiable (not as a result of incapacity or
disability) absenteeism which shall not have been cured within 30 days after the
Company shall have advised Executive in writing of its intention to terminate
Executive’s employment in accordance with the provisions of this Section 8.1, in
the event such condition shall not have been cured, (v) Executive's personal,
willful and continuing misconduct or refusal to perform duties and
responsibilities described in Section 2 above, or to carry out directives of the
Board which, if capable of being cured, shall not have been cured within 60 days
after the Company shall have advised Executive in writing of its intention to
terminate Executive’s employment in accordance with the provision of this
Section 8.1 or (vi) material non-compliance with the terms of this Agreement,
including but not limited to any breach of Section 6 or Section 7 of this
Agreement.

 



5

 

 

For the purpose of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events without Executive’s prior express written consent:
(i) a reduction in Executive’s Base Salary (other than in connection with an
across-the-board reduction impacting other senior employees of the Company) or
reduction in Target Bonus, (ii) any material diminution of Executive’s title or
material diminution in Executive’s authorities or responsibilities,; (iii) any
change in the reporting structure so that Executive reports to someone other
than to the Board; (iv) any material breach by the Company of any material
obligation to Executive; or (v) any relocation of Executive’s principal place of
employment, to a location more than 35 miles from Executive’s principal place of
employment on the Effective Date (unless such relocation shortens the
Executive’s normal commute). Executive may not resign his employment for Good
Reason unless (x) Executive provides written notice to the Company setting forth
the specific conduct of the Company purporting to constitute Good Reason within
thirty (30) days of the date Executive first becomes aware of its existence, (y)
the Company fails to cure such conduct (if curable) within thirty (30) days
following the date of receipt of such notice and (z) Executive terminates his
employment within thirty (30) days following such failure to cure.

 

8.2. Other Terminations. If the Executive's employment with the Company is
terminated (a) by the Company for Cause, (b) as a result of the Executive's
death, (c) as a result of the Executive's Disability, or (d) as a result of
resignation by the Executive without Good Reason, then the Company's obligation
to the Executive will be limited solely to the payment of the Accrued
Obligations. All compensation and benefits will cease at the time of such
termination and, except as otherwise required by COBRA, the Company will have no
further liability or obligation by reason of such termination. The foregoing
will not be construed to limit the Executive's right to payment or reimbursement
for claims incurred prior to the date of such termination under any insurance
contract funding an employee benefit plan, policy or arrangement of the Company
in accordance with the terms of such insurance contract.

 

For the purpose of this Agreement, a "Disability" shall be deemed to have
occurred (i) when Executive has become eligible for disability benefits under
the Company's long-term group disability policy, if any, or, if no policy is
then in effect, (ii) when such incapacity or disability, as defined below, shall
have existed for either (A) one continuous period of six months or (B) a total
of seven months out of any twelve consecutive months.

 

8.3. Miscellaneous Termination Provisions.

 

Executive, upon termination or expiration of employment for any reason, hereby
irrevocably promises to:

 

(a) Return all property of the Teligent Companies in his possession or within
his custody and control wherever located immediately upon such termination.

 

(b) Participate in an exit interview with a designated person or persons of
Company if requested by Company.

 

(c) Subject to obligations under applicable laws and regulations, not publicly
make any statements or comments that disparage the reputation of any of the
Teligent Companies or their senior officers or directors.

 

8.4. Release. Notwithstanding any other provision of this Agreement, the
payments and benefits described in Section 8.1(ii) through (vi) are conditioned
on Executive's execution and delivery to the Company, within 60 days following
his cessation of employment, of a general release of claims against the Company
and its affiliates substantially in the form attached hereto as Exhibit A (the
"Release"). If the 60-day period described in the previous sentence begins in
one taxable year and ends in a second taxable year and if the cash payments and
benefits described in Section 8.1 exceed the limitations applicable to a
"separation pay plan" under Treas. Reg. § 1.409A-l(b)(9)(iii), such payments and
other rights shall not commence until the second taxable year.

 



6

 

 

8.5. Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), to the extent subject thereto, and accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. For purposes of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Treas. Reg. §1.409A-1(h)
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treas. Reg. § 1.409A-1(i). If the termination giving
rise to the payments described in Section 8.1 is not a “separation from
service”, then the amounts otherwise payable pursuant to that section will
instead be deferred without interest and will not be paid until Executive
experiences a “separation from service”. If at the time of the Executive’s
termination of employment, the Executive is a “specified employee,” as defined
below, any and all amounts payable under Section 8 on account of such separation
from service that constitute deferred compensation and would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period or, if earlier, upon the Executive’s death; except (A) to
the extent of amounts that do not constitute a deferral of compensation within
the meaning of Treas. Reg. § 1.409A-1(b) (including without limitation by reason
of the safe harbor set forth in Treas. Reg. § 1.409A-1(b)(9)(iii), as determined
by the Company in its reasonable good faith discretion); (B) benefits that
qualify as excepted welfare benefits pursuant to Treas. Reg. § 1.409A-1(a)(5);
or (C) other amounts or benefits that are not subject to the requirements of
Section 409A. To the maximum extent permitted under Section 409A of the Code and
its corresponding regulations, the cash severance benefits payable under this
Agreement are intended to meet the requirements of the short-term deferral
exemption under Section 409A of the Code and the "separation pay exception"
under Treas. Reg. § 1.409A-l(b)(9)(iii). For purposes of the application of
Treas. Reg. § 1.409A-l(b)(4) (or any successor provision), each payment in a
series of payments will be deemed a separate payment. To the extent required to
avoid an accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in kind benefits provided to the Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year.

 

9. REMEDIES

 

Executive acknowledges that the services to be rendered by him are of a special,
unique and extraordinary character and that it would be extremely difficult or
impracticable to replace such services, that the material provisions of this
Agreement are of crucial importance to the Company and that any damage caused by
the breach of Sections 6 or 7 of this Agreement would result in irreparable harm
to the business of the Company for which money damages alone would not be
adequate compensation. Accordingly, Executive agrees that if he violates
Sections 6 or 7 of this Agreement, the Company shall, in addition to any other
rights or remedies of the Company available at law, be entitled to equitable
relief in any court of competent jurisdiction, including, without limitation,
temporary injunction and permanent injunction.

 

10. WITHHOLDING

 

Each payment to Executive under this Agreement shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable laws
and regulations then in effect.

 



7

 

 

11. EXECUTIVE'S REPRESENTATIONS AND WARRANTIES

 

11.1. General. Executive represents and warrants to the Company that the
execution of this Agreement and the performance of his duties as contemplated
hereunder do not conflict with any other agreement, law, rule, regulation, or
court order by which he is bound.

 

11.2. No Impairment. Executive represents and warrants that he is not subject to
any agreement or contract that would preclude or impair, in any way, his ability
to carry out his duties under this Agreement for the Company.

 

11.3. No Confidential Information. Executive has not removed from any prior
employer any confidential information.

 

11.4. No Restrictive Agreements. Executive represents and warrants that,
Executive has not heretofore entered into, has not been and is currently not
subject to the provisions of, any employment contract, sales and purchase
agreement or other agreement (whether oral or written) of any nature whatsoever
with any other organization, individual or business entity, which prevents or
restricts Executive from entering into this Agreement or performing his duties
hereunder, other than such contracts or agreements as Executive has heretofore
disclosed to Company in writing.

 

12. INTELLECTUAL PROPERTY AND OWNERSHIP OF BUSINESS

 

12.1. Ownership of Records. Executive agrees that all papers, documents,
records, business accounts, generated by Executive during the conduct of such
business or given to Executive during and in the course of his employment with
Company is the exclusive property of the Company and shall remain with the
Company upon Executive's termination.

 

12.2. Intellectual Property. Executive further agrees to assign without further
consideration all intellectual property, including but not limited to
inventions, discoveries or any material produced by him during the course of his
employment hereunder (including modifications or refinements of such materials)
to the Company in their entirety. Such assignment and transfer is a complete and
total assignment and transfer of any right Executive may have in such
intellectual property and includes any patent, copyright, trade or service mark
or the right to obtain any such patent, copyright, trade or service mark, and
any trade secret rights in such material. This provision does not entitle
Executive to any additional compensation, with such compensation, if any, being
entirely within the discretion of Company.

 

13. ENTIRE AGREEMENT; NO AMENDMENT

 

No agreements or representations, oral or otherwise, express or implied, have
been made by either Party, with respect to Executive's employment by any
Teligent Company, that are not set forth expressly in this Employment Agreement.
This Agreement supersedes and cancels any other prior agreement relating to
Executive's employment by any Teligent Company, except that Executive shall
remain liable for any breaches of any provisions relating to restrictive
covenants (including non-solicitation, non-compete, non-hire) and
confidentiality contained in any such prior agreements. No amendment or
modification of this Agreement shall be valid or binding unless made in writing
and signed by the Party against whom enforcement thereof is sought.

 



8

 

 

14. NOTICES

 

All notices, demands and requests of any kind which either Party may be required
or may desire to serve upon the other Party hereto in connection with this
Agreement shall be delivered only by courier or other means of personal service,
which provides written verification of receipt, or by registered or certified
mail return receipt requested (each, a "Notice"). Any such Notice delivered by
registered or certified mail shall be deposited in the United States mail with
postage thereon fully prepaid or if by courier then deposited with the courier.
All Notices shall be addressed to the Parties to be served as follows:

 

(a) If to the Company, at the Company's address set forth on the first page
hereof.  

 

(b) If to Executive, at Executive's address set forth on the first page hereof.

 

Either of the Parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other Party
given under this Section. All such notices, requests, demands, and other
communications shall be effective when received at the respective address set
forth above or as then in effect pursuant to any such change.

 

15. WAIVERS

 

No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.

 

16. GOVERNING LAW

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

17. SEVERABILITY

 

The provisions of this Agreement are intended to be interpreted in a manner
which makes them valid, legal, and enforceable, in the event any provision of
this Agreement is found to be partially or wholly invalid, illegal or
unenforceable, such provision shall be modified or restricted to the extent and
in the manner necessary to render it valid, legal, and enforceable, it is
expressly understood and agreed between Executive and the Company that such
modification or restriction may be accomplished by mutual accord between the
Parties or, alternatively, by disposition of a court of law. If such provision
cannot under any circumstances be so modified or restricted, it shall be excised
from this Agreement without affecting the validity, legality or enforceability
of any of the remaining provisions.

 

18. ASSIGNMENT

 

Executive may not assign any rights (other than the right to receive income
hereunder) under this Agreement without the prior written consent of the
Company. This Agreement may be assigned without the consent of Executive to any
Teligent Company or any successor to all or substantially all of the assets of
the Company and this Agreement shall be binding upon and shall inure to the
benefit of the assignee hereof.

 



9

 

 

19. MISCELLANEOUS

 

For the avoidance of doubt, the provisions of sections 6, 7, 8, 16, 20 and any
other ongoing duties of the parties hereto shall survive termination or
expiration of this Agreement.

 

20. INDEMNIFICATION

 

The Company will indemnify Executive in accordance with the terms of the
Company’s articles of incorporation and/or by-laws. Executive shall be covered
under any directors’ and officers’ liability insurance policy then in effect for
the Company or any of its affiliates as to which Executive is serving as a
director or officer.

 

21. COUNTERPARTS

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

22. HEADINGS

 

The headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

23. CONSTRUCTION OF AGREEMENT

 

All Parties agree that this Agreement shall be construed in such a manner so as
not to favor one party or the other regardless of which party has drafted this
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

10

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

TELIGENT, INC.

              By: /s/ James Gale   Name:   James Gale   Title: Chairperson,
Board of Directors   Date: February 4, 2020               /s/ Tim Sawyer   Tim
Sawyer   Date: February 4, 2020

 



11

